Citation Nr: 0937229	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).  The Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

First, the RO must associate with the claims file any 
outstanding post-service VA treatment records. A March 2007 
VA treatment note indicated that the Veteran's hearing loss 
had been previously tested in 2003. The only VA outpatient 
treatment records which have been associated with his claims 
file are dated from October 2006 through September 2007.

Based on the March 2007 VA treatment note, there are 
potentially outstanding records pertinent to the claims.  As 
these records may be material to the claims, VA must 
undertake reasonable efforts to obtain them. 38 U.S.C.A. 
§ 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, VA's duty to assist includes a duty to obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009). 

The Board notes that there is a July 2007 formal finding of 
the unavailability of the Veteran's service treatment 
records.  The claims file contains treatment records 
demonstrating a current diagnosis of bilateral sensorineural 
hearing loss.  

Additionally, the Veteran has indicated that he has 
experienced ringing in his ears since basic training in 1953; 
although a formal diagnosis of tinnitus has not been 
established, he is competent to testify as to his tinnitus. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(veteran is competent to testify to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus "because ringing in the ears 
is capable of lay observation"). 

However, the etiology of these disorders is unclear.  The 
Board finds these are medical questions outside of its 
jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  As such, 
an examination is required to determine the etiology of his 
currently-diagnosed hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain VA outpatient treatment 
records from the Bay Pines VAMC, 
beginning in January 2003, regarding 
all treatment for hearing loss and 
tinnitus. Any negative search result 
should be noted in the record. 

2.  Schedule the Veteran for an 
examination to evaluate the 
relationship between hearing loss and 
tinnitus and active duty service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's bilateral 
hearing loss is causally related to 
service. 

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's tinnitus is 
causally related to service. 

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   

3. Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



